Citation Nr: 1143818	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The rating decision of December 2005, regarding service connection for flat feet and a left knee disability, is final.

2.  Evidence received since the final decision of record relates specifically to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral pes planus; the additional evidence raises a reasonable possibility of substantiating the claim.  

3.  Evidence received since the final decision of record does not relate specifically to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disorder; the additional evidence does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has not been received to reopen a claim for entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Additionally, in a VCAA letter dated in May 2007, the Veteran was informed what was necessary to successfully reopen his service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim to reopen a claim for service connection for a left knee disorder.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim to reopen a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, the below decision represents a grant on the merits for service connection for bilateral pes planus.  As this represents a full grant of the benefits sought, any notification deficiencies associated with that claim are rendered moot.  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The Veteran has made no argument that was not before the RO prior to the decision of record, and no evidence has been submitted which would potentially indicate that there are outstanding treatment reports (or other lay or medical evidence) which may serve to substantiate the underlying claim for entitlement to service connection for a left knee disability.  Indeed, there is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that as no new and material evidence has been submitted with the claim to reopen a claim for entitlement to service connection for a left knee disorder, there is no duty to provide an examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Applicable statutory provisions provide that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  

Analysis-New and Material Evidence

The Veteran in this case asserts that he had pre-existing disabilities in the left knee and feet which were aggravated during military service in the U.S. Marine Corps.  A RO denial, dated in December 2005, determined that the record supported a conclusion that the left knee and pes planus conditions pre-existed service as a result of a self-inflicted gunshot wound; however, the RO concluded that there was no evidence of an increase in severity of these conditions during service, and thus no evidence that the conditions were aggravated in service.  The Veteran did not appeal, and the decision became final.  

The Veteran has subsequently filed a claim to reopen, and he asserts that his pre-existing foot and knee conditions did undergo an increase in severity as a result of the stresses of service as a Marine Corps infantryman.  In support of his claim, he has attached medical reports, including a VA general examination done for pension purposes and a VA podiatry examination.  The information contained in these reports is probative with regard to the flat feet condition; however, there is no information provided by these assessments which are helpful with regard to the knee.  

Specifically, the Veteran was examined by the podiatry service in September 2007 and was diagnosed as having bilateral flat feet.  With respect to etiology, the examining podiatrist stated that "walking and running with a heavy pack without arch support caused excessive strain on [the Veteran's] already flat feet."  The examiner noted that the pes planus condition was worsened by military service.  This evidence is new, in that it was not of record at the time of the last denial, and it is material, in that the etiology opinion speaks to unestablished facts necessary to substantiate the underlying claim for service connection.  Accordingly, the claim of service connection for bilateral pes planus will be reopened.  See 38 C.F.R. § 3.156.  

As noted, the Veteran was denied service connection for a left knee disability as no evidence existed showing that the pre-existing condition had worsened in service.  Subsequent to the December 2005 decision, an examination conducted for the purposes of determining eligibility to VA pension benefits, dated in September 2007, confirmed that the Veteran experienced residuals of a gunshot wound to the left leg.  This condition has been established since prior to service entry, and no mention was made in the examination report of the etiology of the condition.  The Veteran has, in addition to this report, submitted his own allegations of his service in the Marines being particularly stressful on his joints.  These assertions are essentially duplicative, and were made prior to the last finalized decision of record.  Except for his own duplicative assertions, the Veteran has submitted nothing that would show that his pre-existing left knee disorder underwent an increase in severity during his active military service.  Accordingly, new and material evidence has not been submitted and the petition to reopen must be denied.  See 38 C.F.R. § 3.156.  

In reaching this latter determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with regard to the claim to reopen a claim for entitlement to service connection for a left knee disorder, because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis-Service Connection/Pes Planus

The Veteran was noted to have pes planus upon his service entry.  The Veteran contends that his disability underwent a permanent worsening in severity as a result of the stresses of military service.  

In the decision above, the claim was reopened based on the information contained in the September 2007 VA podiatry examination report.  This examination report noted that the Veteran currently experiences flat feet, and that the condition was present prior to entry into military service.  After examination of the Veteran's feet and a review of the claims file, the examiner determined that the Veteran's pes planus increased in severity during military service.  The stresses of carrying heavy rucksacks without proper arch support were noted to have caused the disability to worsen.  

In the current case, the medical evidence supports a conclusion that bilateral pes planus underwent an increase in severity precisely because of the stresses of military service.  The Veteran was examined by a podiatrist who had reviewed the entire pre- and post-service history when coming to this conclusion.  There is nothing of record to contradict this podiatrist's opinion, and there is nothing to indicate that the increase was due to natural progression of the disease process.  Thus, the requirements of service connection have been met.  Accordingly, the claim for service connection is granted.  See 38 C.F.R. § 3.306.  


ORDER

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for bilateral pes planus is granted.  

New and material evidence having not been received, the claim to reopen a claim foe entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for bilateral pes planus is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


